DETAILED ACTION
1.	This office action is in response to the submission filed on 11/25/2020.  A detailed action follows:
CLAIM STATUS

2.	Claims 1-20 are currently pending in the instant application and have been examined.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4.	Claims 1-20 are allowed.
Examiner’s Reasons for Allowance
5.	Regarding Claims 1-20:  Pursuant to 37 CFR 1.104(e), the primary reason for the allowance of claims 1-20, is that the claims are non-obvious and novel in light of the closest available prior art including patent publications including: Mersov et al (US 2014/0278981 A1) which discloses automated allocation of media via network involving ad exchanges; Ramer et al (US 2011/0258049 A1) which discloses integrated advertising system; Harrison (US 2016/0019598 A1) which discloses targeted advertising and attribution across multiple screens based on playing games on a game console through a television; DuVall et al (US 2004/0003102 A1) which discloses using multiple media players to insert data items into a media stream of a streaming media; Washington et al (US 2018/0005483 A1) which discloses dynamic placement of in-game ads, in-game product placement and in-game promotions in wager-based game Washington et al (US 2017/0076553 A1) which discloses gaming aspects relating to multiplayer/tournament hybrid arcade/wager-based games, because the above references do not explicitly disclose, nor render obvious, the integrated architecture of computing devices and networks and associated functions, provided as a whole, within claims 1-20.
	Further, claims 1-20, are allowable in that the claims are non-obvious and novel in light of the closest available non-patent literature:  G. Chen, J. H. Cox, A. S. Uluagac and J. A. Copeland, "In-Depth Survey of Digital Advertising Technologies," in IEEE Communications Surveys & Tutorials, vol. 18, no. 3, pp. 2124-2148, thirdquarter 2016, doi: 10.1109/COMST.2016.2519912 because the above reference does not explicitly disclose, nor render obvious, the integrated architecture of computing devices and networks and associated functions, provided as a whole, within claims 1-20.
	Lastly, Examiner withdraws the section 101 rejection as Examiner is persuaded the claims’ additional elements are integrated in a meaningful way so as to amount to a practical application as per the 2019 PEG.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. STIBLEY whose telephone number is (571)270-3612.  The examiner can normally be reached on Monday - Thursday 9 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/M.R.S/Patent Examiner, Art Unit 3688       

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688